Russell, J,'
The trial judge did not err in overruling the certiorari.
(а) Where the value of the property levied on under his fi. fa. does not exceed the amount of the judgment, the plaintiff in execution has such an interest in a forthcoming bond as authorizes the suit upon the bond to be brought in his name. Civil Code, § 5161; Hart v. Thomas, 75 Ga. 529; 17 Cyc. 1226-9.
(б) A constable can testify to the fact that he posted the advertisement (Civil Code, § 4765) of a sale under a justice’s court fi. fa., and, on proof of the loss or destruction of the advertisement, may testify as to its contents. Judgment affirmed.
Certiorari; from Hart superior court — Judge Meadow. October 3, 1912.
Shelton & Shelton, for plaintiffs in error.
A. G. & Julian McGurry, A. S. Richardson, contra.